Citation Nr: 1141236	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  06-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a bilateral knee disorder, and if so, whether service connection may be granted.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to an effective date prior to August 4, 2004 for the award of a 20 percent rating for the service-connected residuals of a left talus fracture.

4.  Entitlement to a waiver of the recovery of a debt in the calculated amount of $12, 630.

(The issues of entitlement to a compensable rating for a service-connected scar of the right leg; and entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) have been developed under a separate docket number by the Regional Office and are the subject of a separate decision.)



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1976.

The matter concerning waiver of recovery of a debt arose from a November 1999 decision.  The issue concerning the effective date for the left talus fracture rating arose from an April 2005 rating action; and the appeals concerning the knees and heart arose from an August 2005 rating action.   

The Board acknowledges that the Veteran's heart disease service connection claim was last adjudicated by the RO in a supplemental statement of the case issued in June 2006 and that evidence related to the Veteran's heart disease has been added to the file since that time.  However, the evidence is largely duplicative of evidence of record at the time of the RO's 2006 adjudication, in that the evidence continues to reflect the Veteran's treatment for heart disease that he developed after service, as well as the Veteran's assertions that his heart disease is related to his contraction of rubella after service.  Accordingly, the Board finds that there is no prejudice to the Veteran in adjudicating this claim without first remanding the claim for initial RO consideration.  Furthermore, neither the Veteran nor his representative have asserted that the Veteran would be prejudiced by the Board's adjudication of this claim. 

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disorder, and if so, whether service connection may be granted, is addressed in the REMAND portion of the decision below together with the overpayment issue and they are thereby REMANDED to the RO for further development.  


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect any treatment for or reference to a cardiac disorder.

2.  The Veteran's post-service treatment records first reflect cardiac treatment in 1982, more than 5 years after service.

3.  There is no medical opinion of record linking the Veteran's current cardiac impairment to service.

4.  The evidence of record fails to reflect that the Veteran's entitlement to a 20 percent disability rating for his service-connected residuals of his left talus fracture arose prior to August 4, 2004. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for a disability rating of 20 percent for the service-connected residuals of a left talus fracture effective prior to August 4, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 4.130, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

With regard to the Veteran's service connection claim for heart disease, it appears that VA's duties to notify was first addressed in a letter issued in July 2003, during which time it seems that the Veteran's claims file was in the Board's possession addressing other issues.  Apparently as a result, the entire notice letter is not of record; rather, only the first page of this notice letter is associated with the claims file, as the Veteran submitted this page when also submitting evidence related to his heart disease service connection claim.  Nevertheless, another notice letter was issued in July 2005, which apprised the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain.  Additionally, a statement of the case issued in January 2006 apprised the Veteran of the criteria for establishing direct service connection.  While the statement of the case was not provided to the Veteran prior to the initial adjudication of his service connection claim, the Veteran's claim was subsequently readjudicated, as reflected by a June 2006 supplemental statement of the case.  Accordingly, the Board finds that any errors regarding the content or timing of the notice provided have been rendered harmless.  Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the failure to provide notice of these elements.

With regard to the Veteran's claim seeking an earlier effective date of the award of a 20 percent disability rating for his service-connected left talus fracture residuals, the Veteran is appealing the "downstream" issue of the effective date for the award of benefits arising from the grant of an increased rating.  Accordingly, the notice provisions of 38 U.S.C.A. § 5103 and its implementing regulations are not applicable, as the claim to which those notice provisions would have applied was the claim seeking an increased rating.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's VA and private treatment records have been obtained, and he has not identified any available treatment records that have not been requested or obtained.  The Board acknowledges that the Veteran's recent VA treatment records from October 2009 to the present are not of record; however, as there is no indication that they are relevant to the Veteran's heart disease service connection claim (there is no indication they would relate to the question of a nexus to service), and they would not be relevant to the Veteran's claim seeking an earlier effective date for an increased rating.  Accordingly, the Board finds that there is no prejudice to the Veteran in failing to obtain these records.  

The Board acknowledges that the Veteran was not provided with a VA examination with regard to his heart disease service connection claim; however, the Board does not find that VA's duty to provide such an examination has not been triggered.  As discussed below, the Veteran's first heart-related complaints of record occurred more than five years after service, and the Veteran does not report experiencing a cardiac impairment during and continually since service.  Moreover, his lay assertions that his post-service cardiac impairment are related to his in-service treatment for rubella are insufficient to trigger VA's duty to provide an examination, as there is no medical evidence of record suggesting such a relationship.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

As to the effective date claim, since the analysis is based on a fixed record, no duty to provide a current examination arises.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran's service treatment records fail to reference any cardiac impairment, and the Veteran was noted to have no abnormalities of his heart on separation from service.  Moreover, in his separation medical report, the Veteran denied ever having experienced heart trouble or any heart palpitations or "pounding heart."   The Veteran's service treatment records do reflect that in February 1975, the Veteran received one day of in-patient care for rubella, and he was noted to have responded to treatment.  No residual of this acute illness was noted in the Veteran's subsequent service treatment records; however, the Veteran asserts that his current cardiac impairment is a residual of this in-service illness.

The first cardiac-related complaints of record are in 1982, at which time the Veteran  reported a history of rheumatic fever and that he had been diagnosed with a heart murmur in 1979 or 1980 (several years after service).  Subsequent post-service treatment records reflect the Veteran's continued report of a history of rheumatic fever and a related heart impairment, and the Veteran was diagnosed with a left atrial myxoma (a noncancerous tumor in the upper left side of the heart) in 2001, for which the Veteran underwent a surgical resection in 2005.  Recent VA treatment records also reflect a current diagnosis of coronary artery disease, as well as the Veteran's continued reports of a history of rheumatic fever (which the Veteran occasionally characterizes as a childhood illness).  Notably, none of the treatment providers have linked the Veteran's current cardiac impairment to service or to his in-service episode of rubella as an adult.

The Board notes that the Veteran himself does not report that he first experienced the symptoms of his current cardiac impairment during service and that his symptoms have persisted since service.  But see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Rather, he hypothesizes that his cardiac impairment is related to the rubella he contracted during service.  However, the Veteran, as a lay person, is not competent to provide such a medical link, and there is no medical evidence of record supporting such a theory.  See Jandreau, 492 F. 3d 1372.  Rather, the medical evidence of record seems to link the Veteran's post-service atrial myxoma to his report of a history of rheumatic fever, an illness unrelated to rubella and not shown to have existed during service.  Thus, while the Board specifically acknowledges its consideration of the lay evidence of record, including the Veteran's contentions regarding his theory of entitlement, the Board finds that this lay evidence cannot provide a basis for granting the Veteran's claim.

As an aside, the Board further notes that while the Veteran is currently diagnosed with coronary artery disease, and while his personnel records reflect that he served during the Vietnam Era, they fail to reflect service in the Republic of Vietnam, nor does the Veteran report serving in Vietnam.  As such, he is not presumed to have been exposed to herbicides during service.  Accordingly, service connection for the Veteran's cardiac impairment of coronary artery disease is not available pursuant to the provisions of 38 C.F.R. § 3.309(e) (2011).

In sum, as the evidence of record fails to reflect any cardiac impairment during or soon after service, and there are no medical opinions of record linking the Veteran's current cardiac impairments to service, a basis for granting service connection for heart disease has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.

Earlier Effective Date Claim

In connection with a claim for an increased rating for residuals of a left talus fracture that had been evaluated as 10 percent disabling since 1976, the Veteran was granted an increased 20 percent rating in an April 2005 rating action, effective from the date of an August 2004 VA examination.  As this was the maximum schedular rating under the diagnostic code used to evaluate the disability, the Veteran expressed his disagreement with the effective date that had been assigned for this increase, and this appeal ensued.  

The effective date for an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

The Veteran's service-connected left talus fracture residual disability has been evaluated pursuant to Diagnostic Code 5271, which outlines the rating criteria for limitation of ankle motion.  Pursuant to this Diagnostic Code, a 10 percent rating is assigned based on evidence of moderate limitation of motion, and a 20 percent is assigned based on evidence of marked limitation of motion. The normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion. 38 C.F.R. § 4.71 Plate II.

The April 2005 rating decision reflects that the RO increased the Veteran's disability rating to 20 percent pursuant to the provisions of DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), which instructs that it is necessary to consider functional loss due to flare-up, fatigability, incoordination, and pain on movement of a joint. See DeLuca, 8 Vet. App. at 206-7.  

After reviewing the evidence of record, the Board does not find that there is any evidence from the year prior to the date of receipt the Veteran's increased rating claim (in September 1994) to the date of his award of an increased rating (August 4, 2004) that would entitle the Veteran to an increased rating.  While the Veteran's VA treatment records from this period reflect podiatric treatment from 2000 to 2003, these records fail to reflect that the Veteran's service-connected left talus fracture residuals was an etiology of his reported foot pain.  Rather, the records reference assessments of plantar fasciitis, fat pad atrophy, and pes planus.  The Board notes that these foot disorders are not service-connected conditions, including the Veteran's pes planus, as the Board denied the Veteran's pes planus service connection claim in a November 1983 decision.  Moreover, the treatment records do not reflect the Veteran's report of experiencing an ankle impairment, nor do they reflect any ankle range of motion findings upon which an 20 percent disability rating (awarded based on evidence of marked limitation of ankle motion) may be based.  

Thus, as the August 2004 VA examination report reflects the Veteran's first report of experiencing a severe functional impairment of his service-connected ankle disability (reportedly causing 50 flare-ups in the year prior to the examination), the date of the VA examination is the first date upon which the Veteran's increased rating award may be made effective.  Therefore, the Veteran's appeal of this issue is denied.


ORDER

Service connection for heart disease is denied.

An effective date prior to August 4, 2004 for the award of a 20 percent disability rating for the residuals of a left talus fracture is denied.




REMAND

Knees

Regarding the Veteran's instant claim seeking service connection for a bilateral knee disorder, filed in December 1998, a review of the Veteran's claims file reveals that the Board denied service connection for a bilateral knee disorder, referred to as chondromalacia of the knees, in a decision issued in November 1983.  Therefore, as the Veteran's bilateral knee disorder claim has been previously adjudicated, it is properly characterized as a claim to reopen.

However, the Board finds that in conjunction with the instant claim to reopen, the RO failed to provide the Veteran with the proper notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Rather, the relevant notice letters of record failed to reference that the Veteran's claim was previously denied or advise him of the reason for the Board's prior denial.  Accordingly, the Veteran's claim should be remanded for proper notice, and after allowing for a proper response time, subsequently readjudicated.

Furthermore, the Veteran's recent VA treatment records from October 2009 to the present should also be obtained.  38 C.F.R. § 3.159(c)(2) (2011).

Waiver of Debt

The Veteran is seeking a waiver of recovery of an overpayment of VA benefits in the calculated amount of $12,630.  Although not entirely clear from the current record, this amount appears to have been based at least in part on the Veteran's simultaneous receipt of VA pension benefits and Social Security Administration (SSA) benefits for a period of time after July 1997.  However, the record also shows that VA was aware of the Veteran's award of SSA benefits as early as 1990.  If that is the case, for VA to have awarded pension benefits when it was aware the Veteran was already in receipt of SSA benefits raises the issue of VA fault or administrative error in the creation of the debt, and whether it was validly created.  In view of this, together with the confusion in the record as the precise period in which an overpayment is calculated to have occurred, additional development as detailed below is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from October 2009 to the present.

2.  Provide the Veteran with notice that explains what information and evidence he must submit to reopen his claim of service connection for a bilateral knee disorder.  Specifically, provide him with an explanation of the meanings of "new" and "material" evidence within the context of his claim.  Additionally, explain to him that his bilateral knee disorder claim was initially denied because the evidence of record failed to suggest that the Veteran incurred a bilateral knee disorder as a result of service, as his service treatment records fail to reflect any knee-related complaints or reference to a knee disorder, and his post-service treatment records first reflected knee treatment after a post-service accident in which he incurred a knee injury.

3.  A document should be prepared and provided to the Veteran, that sets out the basis for the calculation of overpayment at issue, identifying the months during which an overpayment is considered to have been paid, the specific VA benefit considered to have been overpaid, and the rationale for concluding entitlement to that benefit was not warranted for that overpayment period.  

4.  Ask the veteran to complete and return a Financial Status Report, and tell him he may also provide supplemental information describing how recovery of the overpayment would be against equity and good conscience.  

5.  When the requested development has been completed and the Veteran has been afforded an adequate opportunity to respond, the claims should be readjudicated, and in regard to the overpayment issue, the readjudication should reflect consideration as to whether the overpayment at issue was due to administrative error.  If either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


